DENNIS, Justice,
concurring.
I respectfully concur, La., 395 So.2d 669. I believe the arrest warrant was invalid because probable cause was not shown in the warrant application, which under our state constitution should be subject to the *966same rules as those pertaining to search warrants. Without a valid arrest warrant, the seizure of the defendant in a private residence was illegal under the dictates of Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980). The confession taken thereafter should be suppressed as the fruit of this illegal seizure.